Title: To James Madison from Tobias Lear, 30 August 1801 (Abstract)
From: Lear, Tobias
To: Madison, James


30 August 1801, Cap Français. No. 9. Encloses copy of a letter from Citizen Roume, last French agent sent to the island, and his reply. In the contest between Toussaint and Rigaud, Roume supported the former; encloses decree [not found] demonstrating this support. Since then Roume’s conduct has not been agreeable to Toussaint, who has kept him under guard. Roume is now permitted to return to France through the U.S., and Lear sends the enclosed copies so JM will know the true state of things. Owing to the uncertainty of transport between the island and France, many travelers pass through the U.S.; believes these persons carry letters from Toussaint to French commercial agents in U.S. ports. Rejects rumors that Toussaint intends to make the island independent. Suggests they arose because another nation has not gained complete control. Has received several replies on American claims from Toussaint, who has shown his determination to be just; however, bribery and corruption prevail in every department, making situation difficult. Requests instructions on extent of his obligations as a public official to pursue individual claims.
 

   RC and enclosures (DNA: RG 59, CD, Cap Haitien, vol. 3); FC (ibid.). RC 4 pp.; docketed by Wagner as received 18 Sept. Philippe Roume’s letter of 28 Aug. (3 pp.; in French) asked Lear to support his request to Toussaint to return all papers relating to French relations with the island for transmittal to Paris. He also asked Lear to write a letter of explanation if Toussaint refused. Lear declined in a 29 Aug. note (2 pp.), stating that he could not, as a representative of the U.S., involve himself in any differences between Roume and the government of Saint-Domingue.


   A full transcription of this document has been added to the digital edition.
